57324: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 57324


Short Caption:PROGRESSIVE GULF INSURANCE CO. VS. FAEHNRICH (NRAP 5)Classification:Original Proceeding - NRAP 5 - U.S. Court of Appeals


Lower Court Case(s):NONECase Status:Notice in Lieu of Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:02/06/2012 at 1:30 PMOral Argument Location:Regional Justice Center


Submission Date:02/06/2012How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantProgressive Gulf Insurance CompanyDennis M. Prince
							(Prince & Keating, LLP)
						


RespondentChristian FaehnrichBrett A. Carter
							(Benson, Bertoldo, Baker & Carter, Chtd.)
						


RespondentRandall K. FaehnrichBrett A. Carter
							(Benson, Bertoldo, Baker & Carter, Chtd.)
						


RespondentRandy FaehnrichBrett A. Carter
							(Benson, Bertoldo, Baker & Carter, Chtd.)
						


RespondentToni A. FaehnrichBrett A. Carter
							(Benson, Bertoldo, Baker & Carter, Chtd.)
						



14-09686: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


12/10/2010Filing FeeFiling Fee due.


12/10/2010Order/IncomingFiled Order Certifying a Question to the Supreme Court of Nevada. Received from U.S. Court of Appeals for the Ninth Circuit and the Honorable Susan P. Graber, Circuit Judge.10-32348




12/10/2010Notice of Appeal DocumentsFiled Documents from U.S. Appeals Court Clerk including General Docket, Brief of Appellant, Appellees Answer Brief, Reply Brief of Appellant, and Excerpts of Record.10-34308




03/02/2011Order/ProceduralFiled Order Directing Transmission of Filing Fee.  Appellant and respondents shall each tender to the clerk of this court, within ten days from the date of this order, the sum of $125, representing half of the filing fee.11-06337




03/14/2011Filing FeeFiling Fee Paid. $125.00 from Benson, Bertoldo, Baker & Carter.  Check No. 12246.  (Respondent).


03/14/2011Filing FeeFiling Fee Paid. $125.00 from Prince & Keating.  Check No. 37373. (Appellant).


05/05/2011Order/ProceduralFiled Order Directing Briefing.  Opening Brief and Appendix due:  45 days.  Answering Brief due:  30 days.  Reply Brief due: 20 days.11-13402




06/21/2011BriefFiled Opening Brief.11-18432




06/21/2011AppendixFiled Appendix to Opening Brief CD-ROM included.11-18434




07/18/2011Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents' answering brief due:  July 27, 2011.11-21485




07/29/2011BriefFiled Respondents' Answering Brief.11-22957




07/29/2011AppendixFiled Appendix to Answering Brief.11-22958




08/24/2011BriefFiled Appellant's Reply Brief.11-25768




08/24/2011Case Status UpdateBriefing Completed/To Screening.


01/04/2012Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral argument is scheduled for February 6, 2012, at 1:30 p.m. in Las Vegas for 30 minutes before the En Banc Panel.12-00339




01/25/2012Notice/OutgoingIssued Oral Argument Reminder Notice.12-02726




01/26/2012Order/ProceduralFiled Order. This case is currently scheduled for oral argument on February 6, 2012 at 1:30 p.m. Counsel should be prepared to address specific issues.12-02771




02/06/2012Case Status UpdateOral argument held this day. Case submitted for decision.  Before the En Banc Court.


03/27/2014Opinion/DispositionalFiled Authored Opinion. "Question answered." Before the Court En Banc. Author: Pickering, J. Majority: Pickering/Gibbons/Parraguirre/Cherry/Hardesty/Douglas/Saitta. 130 Nev. Adv. Opn. No. 19. EN BANC14-09686




04/21/2014RemittiturIssued Notice in Lieu of Remittitur14-12765




04/21/2014Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed


09/03/2014Notice/OutgoingIssued Letter to Publishers with corrections to recently filed opinions. (Letter dated July 17, 2014) Nos. 58602/59387/63724/64194/56614/58345/62489/62615/57324/59290. (Letter entered in 58602 as document no. 14-29096.)